Order entered May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00437-CV

                              IN RE JIMMY JOHNSON, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                            ORDER
                           Before Justices Francis, Myers and Schenck

       Before the Court are relator’s “Amended Motion to Transfer Venue, ” “Amended Motion

to Retained,” and motion for permission to file an amended notice of appeal and restricted appeal.

We DENY relator’s motions.

       By order dated May 4, 2015, the Court denied relator’s “Amended Motion for Findings of

Fact and Conclusions of Law.” By order dated May 7, 2015, the Court denied relator’s “Amended

Motion to File for a Mandate.” The deadline for seeking reconsideration of the court’s action on

relator’s petition for writ of mandamus expired on April 30, 2015. See TEX. R. APP. P. 52.9

(motion for rehearing may be filed within 15 days after final order is rendered determining petition

for writ of mandamus). We will take no action on any further motions filed in this proceeding.


                                                     /s/    MOLLY FRANCIS
                                                            JUSTICE